Citation Nr: 0004155	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  99-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from September 1958 
to April 1980.  

The veteran's appeal in this case arises from decisions 
entered by the Columbia, South Carolina, VA regional office 
(RO) in 1996, 1997, and 1998.  The claims file was 
transferred to the Board of Veterans' Appeals (Board) in 
Washington, DC, in February 2000.  

REMAND

A review of the record in this case reflects that, on a VA 
Form 9 (Appeal to Board of Veteran's Appeals) submitted in 
April 1999, the veteran expressed a desire to appear at a 
hearing before a member of the Board, at a local VA office.  
Subsequent documents reflect that the veteran was scheduled 
to appear at a hearing at the RO in June 1999.  On the day of 
the scheduled hearing, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran, on which he 
requested that his hearing be canceled.  He also requested, 
however, that he be given 30 days in which to submit 
additional evidence, before the case was forwarded to the 
Board in Washington.  Additional evidence was received from 
the veteran the following month and, in August 1999, a 
supplemental statement of the case was issued.  In January 
2000, the veteran's representative submitted a VA Form 646 
(Statement of Accredited Representation in Appealed Case).  
On this document, it was indicated that he anticipated 
representing the veteran in a hearing to be conducted before 
a member of the Board at the RO.  That notwithstanding, the 
case was subsequently forwarded to the Board the following 
month.  

Although we recognize that the veteran canceled the hearing 
originally scheduled to take place in June 1999, there is 
some question as to whether this was to be a hearing before a 
member of the Board, or whether it was to be conducted by the 
hearing officer at the RO.  In view of that uncertainty, and 
because the veteran's original hearing request reflected a 
desire to appear before a member of the Board, and 
considering that his representative's recent remarks are 
suggestive of an ongoing desire by the veteran to appear at a 
hearing before a Board member, we are of the opinion that, in 
order to preserve the veteran's procedural rights in this 
matter, his appeal must be remanded for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO, as soon as practicable.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


